AFFIRMED and Opinion Filed November 1, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00949-CR

                     JAVARIUS JAYE ERVING, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 2
                            Dallas County, Texas
                     Trial Court Cause No. F-1620637-I

                         MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Reichek
                            Opinion by Justice Reichek
      Javarius Jaye Erving appeals his conviction for family violence assault. In a

single issue, appellant contends the evidence is insufficient to support the trial

court’s finding of true to the punishment enhancement paragraph alleged in the

indictment. We affirm the trial court’s judgment.

      On September 30, 2016, appellant waived his right to a jury trial and signed a

negotiated plea of guilty to the third-degree felony offense of family violence assault

with a previous conviction for family violence assault. Appellant additionally

pleaded true to the punishment enhancement paragraph in the indictment that alleged

a previous conviction for engaging in organized criminal activity.          Appellant
acknowledged that the punishment range for the charged offense was two to twenty

years’ confinement with an optional fine not to exceed $10,000. The trial court

admitted appellant’s signed judicial confession into evidence. The confession

tracked the language of the indictment, including the punishment enhancement

paragraph.

      The trial court accepted appellant’s guilty plea and found the evidence

substantiated his guilt for the charged offense.      The court further found the

enhancement paragraph to be true and placed appellant on seven years’ deferred

adjudication probation.

      Approximately two years later, the State moved to revoke appellant’s

probation and proceed with an adjudication of guilt. The State alleged appellant had

committed eleven violations of the conditions of his probation, including the

commission of multiple new offenses. Appellant pleaded not true to the alleged

violations.

      Following a hearing, the trial court found all the alleged probation violations

true except for two regarding appellant’s payment of fees. Before announcing the

sentence, the trial court reminded appellant that he had pleaded guilty to the charged

offense and true to the enhancement paragraph. The court then sentenced appellant

to fifteen years’ confinement in the Institutional Division of the Texas Department

of Criminal Justice. Appellant brought this appeal.



                                         –2–
        In a single issue, appellant contends he is entitled to a new trial on punishment

because the evidence is insufficient to sustain the trial court’s finding of true to the

punishment enhancement paragraph in the indictment. Appellant argues that, based

on the wording of the indictment, the enhancement paragraph could not possibly be

true.

        The indictment alleges that, on April 12, 2016, appellant intentionally,

knowingly, and recklessly caused bodily injury to a woman with whom he was in a

dating relationship by striking her with his hand. The indictment further alleges that,

before appellant committed this assault, he was convicted of family violence assault

on February 17, 2010, and this prior conviction rendered appellant’s current assault

a third-degree felony. In a separate section entitled “Enhancements,” the indictment

alleges that “prior to the commission of the offense or offenses set out above,” the

defendant was finally convicted on November 18, 2011 of the felony offense of

engaging in organized criminal activity. Appellant argues that, because his 2011

organized crime conviction could not have occurred before he committed the family

violence assault resulting in the 2010 conviction, it was impossible for the State to

prove the allegations in the indictment. We disagree.

        Under section 12.42 of the Texas Penal Code, the State may seek to have a

defendant’s punishment enhanced by showing he is a repeat or habitual offender.

TEX. PENAL CODE ANN. § 12.42. To support punishment enhancement, the State

must show the defendant was finally convicted of a felony other than a state jail

                                           –3–
felony before committing the offense with which he is currently charged. Id. §

12.42. When the State alleges more than one punishment enhancement offense, it is

required to prove the defendant was finally convicted of the earlier enhancement

offense before committing the subsequent enhancement offense. Id. § 12.42(d).

Here, however, the State alleged only one enhancement offense.

      Appellant was charged with the third-degree felony offense of family violence

assault with a previous conviction for family violence assault. See id. § 22.01(b)(2)

(setting forth the elements of the offense). This single offense, when enhanced by

appellant’s previous felony conviction for engaging in organized criminal activity,

made appellant’s third-degree felony offense punishable as a second-degree felony.

See id. § 12.42(a). Appellant cites no authority to support his argument that the State

was required to prove he was finally convicted of the enhancement offense before

he committed the family violence offense resulting in the conviction alleged as an

element of his current assault charge. The State was required to show only that

appellant was finally convicted of the alleged enhancement offense before he

committed the current assault with which he was charged. See id. § 12.42(a); Elliott

v. State, No. 14-96-01182-CR, 1998 WL 78135, at * 3 (Tex. App.—Houston [14th

Dist.] Feb. 26, 1998, no pet.) (not designated for publication). Appellant does not

dispute that the evidence submitted by the State was sufficient to prove this.

      Appellant argues the wording of the indictment changed the State’s burden of

proof. Appellant contends that, because the indictment alleged he was convicted of

                                         –4–
the enhancement offense “prior to the commission of the offense or offenses set out

above,” the State necessarily had to show he was finally convicted of the

enhancement offense before he committed the previous family violence offense. But

the 2010 family violence conviction is an element of the offense with which

appellant was charged. See TEX. PENAL CODE ANN. § 22.01(b)(2). Accordingly,

only one offense, the assault committed on April 12, 2016, is “set out above” the

enhancement offense.      To the extent appellant contends the wording of the

indictment was ambiguous or unclear, he has waived that complaint by failing to

object to the indictment before trial. See TEX. CODE CRIM. PROC. ANN. art. 1.14.

      We resolve appellant’s sole issue against him. We affirm the trial court’s

judgment.




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
200949F.U05




                                       –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JAVARIUS JAYE ERVING,                        On Appeal from the Criminal District
Appellant                                    Court No. 2, Dallas County, Texas
                                             Trial Court Cause No. F-1620637-I.
No. 05-20-00949-CR          V.               Opinion delivered by Justice
                                             Reichek. Justices Osborne and
THE STATE OF TEXAS, Appellee                 Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered November 1, 2021




                                       –6–